Title: Franklin and Chaumont: Agreement about Board at Passy, [c. 28 January 1777]
From: Franklin, Benjamin,Chaumont
To: 


On January 28 Franklin intended, as he mentions in the preceding letter, to move to Passy within a few days. He was following his younger grandson, who at Chaumont’s instigation had been put in boarding school there. In fact the old man waited, for reasons we do not know, until the end of February, and this agreement on board might have been reached at any time in the intervening month; we assign it to the earliest plausible date.
Chaumont had had for some time the idea of bringing the commissioners under his roof. He had originally bought the Hôtel de Valentinois, he later wrote Vergennes, “pour y Loger gratuitement les ministres plenipotentiares du Congrès, et les preserver des Embuscades qu’on leur auroit tendues a Paris.” This was certainly stretching a point, for the previous August, when he made the purchase, there were no ministers; Deane was the nearest approach to one, and he stayed in Paris. But, once the commission began to operate, the country estate may well have assumed new importance to its owner and to Vergennes. Chaumont was in touch with Franklin from the start and soon became, the British believed, the Minister’s principal means of communicating with the Americans. Moving them to Passy had obvious advantages from the viewpoint of the court: they would be less conspicuous and better insulated from the gossip-mill of the city than they were in the Hôtel d’Hambourg; their host could discreetly keep them in touch with the government’s real position, as distinct from its ostensible one, and as discreetly watch over their comings and goings, their mail and their visitors. These considerations may or may not have been back of Chaumont’s invitation. All we know is that Franklin acted on it in February, and that Deane followed in the summer; only Lee remained aloof.
The agreement says nothing about rent, because Chaumont was charging none, on the understanding that Congress would compensate him with a land grant at the end of the war. The arrangements about board, if they ever went into effect, were of short duration. At some time between February 26 and 28 Franklin and his party arrived at the Hôtel de Valentinois. On March 2 his major-domo began to lay in large supplies of food: meat, vegetables, fruit, wine, bread “pour les maitres” and “pour les gens.” A great deal of equipment was also required, not only such obvious items as candles and shoebrushes and wax, but also a coffee mill, a “Diable” for roasting the coffee, a sugargrater, a feather duster for Franklin’s desk, and even “quatre ballets [balais] pour les pots de chambre.” The new menage had many needs. It also had a setting of great charm. The Americans were housed in one of the garden pavilions of the Hôtel, which stood on a high bluff. Outside were terraces and gardens leading down to the Seine, woods to walk in, and a view of Paris in the distance.
 

  [c. January 28, 1777]
  Conventions.

1°. M. Franklin, et M. son petit fils payeront chacun la somme de six francs pour chaque Diner qu’ils feront ensemble ou separément chez M. De Chaumont. Ce qui fera, en supposant qu’ils y dinent tous les Jours, 4380 l.t. par An.
2 Ils ne payeront ces 6 francs par Diné, qu’autant qu’ils y dinent, comme de raison.
3 M. F. payera egalement Six livres, pour chaque Ami qu’il pouroit ameneroit [sic] diner chez M. De Chaumont.
4 Quand M. Franklin aura du Monde, et qu’il voudra faire Table a part, Il payera en entier le montant du Diner, qu’il lui aura été pourvu par Mlle. de Chaumont.
5 M. Franklin fournira le vin et autres Liqueurs, aux Diners qui se feront a part chez lui, et M. De Chaumont fournira les memes pour ceux qui se feront chez lui.
